Mr. Justice Green. Kate Howard filed a bill for separate maintenance against George Howard, who thereupon filed a cross-bill for divorce. The court below dismissed both bills. The court evidently found that appellee was a drunken, worthless man, who at times was cruel, and that appellant gave him cause, by her improper conduct, to gravely complain. The court had the parties before it and could better judge than we, of the credibility of the evidence. In addition to this, appellee has nothing in the way of property to contribute to her support and the evidence does not indicate that he ever will have. The decree is affirmed. Decree affirmed.